Citation Nr: 0114012	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for impairment of 
rectal and sphincter control, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for nephrolithiasis 
with ureteral stones, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1968, 
during which he served in the Republic of Vietnam.  Also, 
while in the Alabama Army National Guard he had multiple 
periods of active duty from November 1990 to June 1991; from 
October 1991 to January 1992; from November 1992 to June 11, 
1993; from June 27, 1993 to February 28, 1994; and from March 
1, 1994 to February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

At the December 1999 RO hearing before a Hearing Officer it 
was indicated that the veteran would file a claim for service 
connection for peripheral neuropathy, claimed as a residual 
of exposure to herbicides while in Vietnam (page 12 of that 
hearing transcript).  This matter is referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has testified at the December 1999 RO hearing 
that he has received treatment for his service connected 
disabilities at military medical facilities in Ft. Rucker, 
Alabama; Ft. Benning, Georgia; and Keesler Air Force Base 
(page 7).  He testified that he has received treatment for 
his service-connected disabilities at VA facilities in 
Montgomery, Alabama; Tuskegee, Alabama; Tuscaloosa, Alabama; 
and Birmingham, Alabama (page 7).  He has submitted copies of 
some but not all clinical records from multiple private 
clinical sources.  At the RO hearing he indicated that he 
would be willing to attend VA rating examinations and noted 
that he currently works as a security guard with Burns 
Security (pages 8, 10, and 11).  

Accordingly, this case is REMANDED for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for all of his 
service-connected disabilities, 
including PTSD, impairment of rectal and 
sphincter control, nephrolithiasis with 
ureteral stones.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should ensure that copies of 
all of the veteran's treatment records 
from VA facilities in Montgomery, 
Alabama; Tuskegee, Alabama; Tuscaloosa, 
Alabama; and Birmingham, Alabama are 
obtained and associated with the claim 
file.  

3.  The RO should take the appropriate 
steps to obtain copies of all of the 
veteran's treatment records from 
military medical facilities in Ft. 
Rucker, Alabama; Ft. Benning, Georgia; 
and Keesler Air Force Base.  

4.  The RO should take the appropriate 
steps to verify the veteran's 
employment.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected PTSD and to differentiate, if 
possible, between any symptoms of the 
service-connected PTSD and any symptoms, 
if they exist, of nonservice-connected 
psychiatric disability.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be multiple 
psychiatric disorders, the examiner 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF), and include a 
definition of the numerical code 
assigned. 

The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable.  

6.  The veteran should be afforded a VA 
examination to evaluate the extent and 
severity of his service-connected 
impairment of rectal and sphincter 
control and nephrolithiasis with 
ureteral stones.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies should be 
conducted.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

8.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

